OFtiCE   OF THE ATTORNEV GENERAL          OF TEXAS            i
                                AUSTIN                                     I
  GROVER SELLERS
  AHORNCY GENERAL




BQnQrrblQ Claude Iabell
SQcrota   Qf St&Q
Au8u.n 3 , Texan
DQar 8lr1                    Opinion   IO.   0-6582




                                                                       h

            we have no01                               SQr an oplnlon
of thir dQpartuent, QUO




                            lbQvQ vould thlr        Q~OQ be ruther-
                           itUtiOn81   a8WMboiIta     parred   dtar-
                        hgirhtllro tQ thQQQ IiQVqxQQr.    fQr
                         ovned and OpQmtQd b7 a person vh~
                      8 SQ8dQZk Of the &~i~htUlWt      &hQ,
     mu14 a n~vapaper by preMbltQd from publirhlng Quoh
     QaQndwnt8 bf roamn Qf the fact that a WmbQr Qf thQ
                                          VQl’Q
     hgiebtul'o at vhioh thQaQ QBlQlId.EQlLt8  8Ub8ittQd
     a&at ovn stock In ruoh navrpaper? . . .*
                                                                                      811


:IonorsblQOlaudm Xmbmll, -8           p!



          8QOtiOn 1 Of hl'tiOlQ    I? Q? -Q %iSS hXiStitutiOn @'O-
,idQQthat  mumh "p~~pOm0d SUnSndmontSShall b. dd7 gublimhmd OAOQ
: veok for ?OUr VQQkS,  CCQIB?SnO~    at 1QSSt thl'OQ~Od-bS bQ?Ol'QSa
lootion, thQ ttiQ Of vhloh Shll bQ SpQOi?i~d by th0 bgtmbtuzxa,
a one vmmkl7 nsvmpapar of e&oh county, in vhloh lumh a novspaper
ay bQ publlahQa."
         &rPStO?OFQ the OOSt Of thlQ t    of publioetlea baS b~cw
rid ?ra~approprlaticm8ad~b                      rortlmt8peol?lo
:mOSQ . UQ assuua thQ Forty-n   th LQglmlmturo vi11 make a mini-
   appmprlatlan to pa7 the oortm of publishiag thQ amndmntm
-IS-
rop088d by thar at this SQ88i0&
          b1922Op~lon~o.24llv~~        lpprovtdandnlQa8Qe     ?rm
 iis OffbQ br thQ &to &umX'ablQ v. 1. UQlirrg, vho thin vas
 ;tOl%iQJO~nerel of %%am.   Us wok   from 8alA opinionam ?ollwmt
          (I   . A person vhc vam a mmber of thy leglmla-
     tUl'QI&IQ   t%M Of thQ QMObOlbt   Of IIhQtis kaovn &s thQ
     8tQtQ   iitf&Wh7 CclPIPiBSiOII   IAN   Otid      ILOt   3AVf'Ul17 OskQ    Ii
     ocmtraot vltha oountg .?or ro(cd 06nmtruatioa vo*                      involv-
     o~~~onIbVa~Qd          to 8UCb     OOUllt~    b7 the 8tatQ Hi&lm7'
                      UQ   thbk ala0 th a        tl   porsson
                                                           rrho
                                                              vw        a
     PrUSbSlOf iho 8tatQ &X&StQ at thQ tbQ      Of thQ QMOtStQllt
     0r thy l.avlppropri4ting ~glstr8timr.     SQWJ   to tbo 8tdQ
     Rlglnm7 Caml88loa oould not       lavrult oentraot   vlth a
     count7 vh~r~ fumla apprQprlatQd br rudh lOta n to be
     er g lldeb
              An.
                a p p r o p r la ltlea
                                  ut'ir, Q? oour~~, a lmr.
     8QQ 8Wticn      6, hrtloie 8, 8tXtQ          COuiatituti6n.Ceunty’
     aontract8 of the kln&hWe      unbr OotulilQratlan oould
     IlOt bQ tiQ    i? thQ StStUtQ ONtiag   thQ 8tStO Highvst
     Ccmalm8lm     and providing for lutamobUo reglmtratlua
     ?QQShaa not been Q.OtQd.       Ilm1tb.roould muoh ooatxaqtm
     by ma0    tit488 tb   xagi8trtun had qtp0prtat0d thy        .”
     8tstQ &.&iVN7 -8.        VQ thhk it OlQaP, thmnfom,
     that a oontraot   of thlr kind 9.0to bQ OeSridQrQd aa bar-
     lngbmma *authorlaedd'    by thm8tatQHIghway   Oomdmmlar
     statutes mM the approprlatien
                                sot                   abomnf~rm4            to.'

             Th~r~foro, lt ii 0awOplnloatbata                  oontnotbetmra
  3 Stata of%xam antlamembmr,ofth4Lmglmlmturr
                                           fortbopub-
  :hlng~mwhwmbmro?tb~&g
  :ionml amen&entmla pr&lbltoU
   thQ hMtitUti@ll Of %‘QX,ltnS, ?Or
  ) LQgiSkAtOF+UbiiShQ~        ?Or    SQr*i(HS
  Ad bm b7 authorlt of an approprla
   ,vhiohmuch LQ&%s& toepublisher
  Tiilat
       um.
                                                                                      812

HonorrblQ       ohudo    Imboll, pm@     f



                F'urthQrmorQ
                           It       Is cur opinion
                                                mmld 8Qotlan 18
                                                     that
Of &tiolQ   3 of thQ Cmnmtituthn   Q? hxam  llmQ prQhlbltm a ooni
tract bQtvQQathe State of Turns mad a oorpQrrtlon       in vhlch a
rmSplkP Q? thQ ~s&im~tUz’Q  holdm mteok, iOr thm pul’pOmQ8    hQrQla
prepomQd, bQa6usm Q? thQ prinolplQm of lmv uprQmmQd        In thQ Sol-
1oVlng aUthQrltlQ8,
                In VolwnQ 10, Tax. Jur.,w.       781-782 lpp~rm          the frllw-
iru:
              'Certain17 thQn is amply authorit ?Qr t&
        vlcnr th a th
                   t oltQokhQldQr8 have a bmnmflolal 1ntmFest
        la thQ OorporatQ  prQpQrtf6  Am bm   bQQn vQl1 mmld,
        thoQIZItQXWSt Q? a StoolchQldQr in thm oopltal ?und
              thQ o&lrotmrimtlom Q?: (a) lnd.lmotiQn;
             subordirutlon to tbmt Q? the omdltmrm~ and
             SQQUSnt OOnthgQnOJ Q? ~1lSatiSn     b thm ?Om
        of prmfitm  or return Q? (Qr xMmbumQarsnt r0r) him
        CQntributlmn.~" (tbdQrSOOrbg lddQd ?Qr Q@ISSh)
            In tha ease of iiobbm,Wall k CQ. V. WOZWI, Dlmtrlot
 dourt of Appeals, Third Dirtriot, Callfornlm, 293 F'mo.145, the
pU.rohmmQ Q? l uppllQm for a olt7 troa a oorpontlQn, thQ manager
-of vhloh van almQ Clt7 C~~~ollman, vat ill~gal.b~oa~~~ tbQ
Counoilmanvam  “lndlrmotlr lntQnmto4   in virv of a 8tatutQ
prohibiting an Q?f;C.cer
                       Qf thQ Oit7 frQE4being intQ!'QEtQd,
dlrQctl7 or lndlreotl~, b ~n7 Omntraot vlth l uoh,olty. VQ
qwto      ire5 aaid     mane   am   ?*12mvmr
             "Uhoa It appearm that  an offiow Is mubmtan-
        thll7 bonQ?ltod, ?lnmnolall7 or QthmrvlmQ,  by
        him pmrtlolpatlon la a oontmot vlth the runiol-
        faatt vhloh ho rQprQmQntm, thy t~8aOtlOYJ is
            lxa bl7 doalar~d tQ by IllQgal. Under much
         Oi~UWtFUtOQS,         ia It8 QffQrt tQ uphrld thQ trUU-
        lo tlen,
              a awrt vi11            nQt rmmQrt tQ ?iaQ dirtsno-.           .~~
         tiQn8 in QrdQr t0 dQtQIminQ'jUSt        VhSt       ?SOtS vi11
         aQnmtltutQ an filndlnot lnt.QrQmt*  thQ   part of
                                                   in
         the Qffloor.g (&dQrmooring addQd ?Qr Q-q&maim)

          In VIQV of tbQ ?~r~&Qin& VQ dr not ~Q~IQVQ thQ SQWQ:
kry Q? 8tmtQ tQ bQ authorlmQd tQ SUbpllt?Or publlocrtlonCOMtl-
tutiQna1 ~ondmmntm proposed at this lmmmlmn di thQ YaglmlaturQ
to thomQ aovmpmpen~tbst arQ ovnad md QpQmtQd br Qr, if a
oorgwatima, in vhlch steak ir hQld by, a pomm   V~Q Is a mK&or
of thtm lQmml~ Q? thm kglmirturm.
         Um hmrevlth onoloaQ   a omp7 Q? maid Opinion Ho. 2411.